David Karl Gross, ABA #9611065
Birch Horton Bittner & Cherot
510 L Street, #700
Anchorage, AK 99501
Telephone: 907.276.1550
Facsimile: 907.276.3680
Email: dgross@bhb.com

Oliver P. Maguire (pro hac vice motion forthcoming)
Evans & Dixon, LLC
Corporate Woods | Building 82
10851 Mastin Boulevard, #900
Overland Park, KS 66210
Telephone: 913-701-6810
Facsimile: 913-341-2293
Email: copyright@evans-dixon.com

Attorneys for Plaintiff

                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA


 JOSEPH R. TOMELLERI,

            Plaintiff,                                   CASE NO.:

 v.                                                      JURY TRIAL DEMANDED

 SALTERY LAKE LODGE, LLC,

            Defendant.


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

       COMES NOW Plaintiff Joseph R. Tomelleri (“Plaintiff”) and for his complaint against

Defendant Saltery Lake Lodge, LLC (“Defendant”) alleges as follows:

                                   JURISDICTION AND VENUE

       1.       This claim is brought pursuant to 17 U.S.C. § 101, et seq., for copyright infringement.




TOMELLERI V. SALTERY LAKE LODGE, LLC                                    CASE NO. ________________(___)
COMPLAINT                                                                                    Page 1 of 6
01042966.DOCX
            Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 1 of 6
           2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a) and (b),

because this action arises under the copyright laws of the United States. (17 U.S.C. § 101 et seq.)

           3.      This Court has personal jurisdiction over Defendant because Defendant is organized in

the State of Alaska and has its principal place of business in the State of Alaska.

           4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this judicial district.

                                                   PARTIES

           5.      Plaintiff is an individual, residing in the State of Kansas.

           6.      Defendant is a limited liability company organized in the State of Alaska with its

principal place of business in Fairbanks, Alaska.

                             PLAINTIFF’S BACKGROUND AND WORKS

           7.      Plaintiff is an artist and a trained biologist who has spent most of his working life

collecting, studying, and illustrating North American fish species.

           8.      Over a thirty plus (30+) year career, Plaintiff has created over one thousand (1,000) hand

drawn illustrations of fish in various life cycles. The illustrations include over nine hundred (900) unique

species.

           9.      Plaintiff’s illustrations are used by scientists all over the world, and he is recognized as

one of the world’s preeminent fresh water fish illustrators.

           10.     For each illustration, Plaintiff puts in many hours observing, researching, and collecting

fish species in the field to prepare for drawing the illustration. Then, drawing the illustration takes

Plaintiff many more hours.

           11.     Plaintiff’s illustrations have been published in many scientific studies, journals, books,

magazines, and fish identification guides. Ichthyologists often use Plaintiff’s illustrations to help better


TOMELLERI V. SALTERY LAKE LODGE, LLC                                          CASE NO. ________________(___)
COMPLAINT                                                                                          Page 2 of 6
01042966.DOCX
                Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 2 of 6
understand fish and their changing ecosystems.            They value Plaintiff’s hand-drawn work over

photographs because of Plaintiff’s technique in depicting color patterns, fin arrangements and other

significant diagnostic characteristics of a particular fish species in a particular life cycle.

        12.      Plaintiff’s illustrations are identifiable by a standard “left-lateral” view, using

Prismacolor as the primary medium.

        13.      Plaintiff uses information gained from observing the species in addition to his own skill

and judgment to create illustrations which capture the significant diagnostic characteristics of the species.

        14.      Plaintiff is the owner of the website www.americanfishes.com (“Plaintiff’s Website”)

where prints of his illustrations are available for purchase.           Plaintiff’s Website contains digital

reproductions of Plaintiff’s illustrations available for sale. Each image prominently displays one or more

copyright notices as in the below example.




                        Example of one of Plaintiff’s illustration on Plaintiff’s Website


        15.      Plaintiff is the sole owner and proprietor of all rights, titles, and interest in, and to, the

copyrights for illustrations for a number and variety of fish that are at issue in this case (the “Works”).

        16.      Plaintiff is and always has been the exclusive owner of the Works.

        17.      Each of the Works is covered by a copyright registration owned by Plaintiff.



TOMELLERI V. SALTERY LAKE LODGE, LLC                                         CASE NO. ________________(___)
COMPLAINT                                                                                         Page 3 of 6
01042966.DOCX
           Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 3 of 6
        18.      The following table individually lists each of the Works at issue and the corresponding

registration information.

           No.              Illustration                      Reg. #            Reg. Date
           1      Rainbow Trout                          VA 1 163 619        11/05/2002
           2      Sockeye Salmon                         VA 1 163 619        11/05/2002
           3      Coho Salmon                            VA 1 163 619        11/05/2002
           4      Dolly Varden                           VA 1 163 619        11/05/2002


        19.      Plaintiff’s website displays the following copyright management information at the

bottom of every page: “©2016 Joseph R. Tomelleri.”

                                     DEFENDANT’S CONDUCT

        20.      Defendant owns and operates a lodge, sells and rents fishing equipment, and offers

guided fishing packages.

        21.      In order to advertise and promote its business, Defendant owns and operates the website

with the URL address www.salterylakelodge.com/ (“the Website”).

        22.      Upon information and belief, the Website is distributed nationwide and viewable by any

individual with internet access.

        23.      The Website is used by Defendant for commercial purposes, including advertising and

promoting its business, listing its service packages and pricing, and allowing potential customers to

contact Defendant to reserve rooms and service packages.

        24.      Plaintiff discovered that Defendant, without authorization, reproduced and displayed at

least four (4) of his illustrations on the Website – to wit, the Works.

        25.      Upon information and belief, Defendant modified the Works, creating derivative works

from the Works.

        26.      The Works were used by Defendant to advertise and promote its business and services.



TOMELLERI V. SALTERY LAKE LODGE, LLC                                      CASE NO. ________________(___)
COMPLAINT                                                                                      Page 4 of 6
01042966.DOCX
           Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 4 of 6
        27.      Upon information and belief, Defendant drove traffic to its Website and generated

interest in its services as a result of its infringing use of the Works.

        28.      Upon information and belief, Defendant derived revenue as a result of its infringing use

of the Works.

                            COUNT I - COPYRIGHT INFRINGEMENT
                                       (17 U.S.C. § 501)

        29.      Plaintiff restates the allegations contained in the preceding paragraphs 1 through 29 as if

fully set forth herein.

        30.      Plaintiff has valid copyrights and copyright registrations for each of the Works.

        31.      Defendant has infringed Plaintiff’s copyrights in his Works by preparing derivative

works based upon the Works and by reproducing and publicly displaying unauthorized copies of the

Works within the United States of America in violation of 17 U.S.C. § 101, et seq.

        32.      To the extent that Defendant does not acknowledge copying the Works, Defendant had

access to the Works and the images used by Defendant are substantially similar to the Works.

        33.      In fact, the images used by Defendant are strikingly similar to the Works.

        34.      As a result of Defendant’s above-described acts of copyright infringement, Plaintiff has

sustained damages, including lost licensing revenue in an amount not yet ascertained and profits that

should be disgorged to Plaintiff.

                                              PRAYER FOR RELIEF

        WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against Defendant as

follows:

        1.       Under 17 U.S.C. § 502, grant temporary and final injunctions on such terms as it

deems reasonable to prevent or restrain infringement of Plaintiff’s copyright;



TOMELLERI V. SALTERY LAKE LODGE, LLC                                       CASE NO. ________________(___)
COMPLAINT                                                                                       Page 5 of 6
01042966.DOCX
             Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 5 of 6
       2.       Under 17 U.S.C. § 503, order the impounding and ultimate destruction, on such

terms as it may deem reasonable, of any records or material involved in Defendant’s copyright

infringement;

       3.       Under 17 U.S.C. § 504, award Plaintiff’s actual damages and any additional profits

of Defendant, or, if Plaintiff so elects before judgment is entered, award statutory damages up to

$150,000 per work infringed;

       4.       Under 17 U.S.C. § 505, award costs to Plaintiff;

       5.       Under 17 U.S.C. § 505, award Plaintiff’s reasonable attorneys’ fees;

       6.       Award Plaintiff all available pre-judgment and post-judgment interest on all amounts

of any judgment; and

       7.       Grant to Plaintiff such further relief as may be equitable and proper.



                                       JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

       DATED this 24th day of December, 2020.

                                                 BIRCH HORTON BITTNER & CHEROT
                                                 Attorneys for Plaintiff

                                                 By:      /s/ David Karl Gross
                                                          David Karl Gross, ABA #9611065

                                                 EVANS & DIXON, LLC
                                                 Attorneys for Plaintiff

                                                 By:      /s/ Oliver Maguire
                                                          Oliver P. Maguire
                                                          Pro Hac Vice Forthcoming




TOMELLERI V. SALTERY LAKE LODGE, LLC                                   CASE NO. ________________(___)
COMPLAINT                                                                                   Page 6 of 6
01042966.DOCX
            Case 3:20-cv-00314-JWS Document 1 Filed 12/28/20 Page 6 of 6
